                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                           :   Criminal No. 3:13CR226 (RNC)
                                                   :
               v.                                  :
                                                   :
DANIEL CARPENTER                                   :   February 20, 2019


 MOTION TO SEAL GOVERNMENT’S MOTION FOR LEAVE TO FILE SUR-REPLY
IN OPPOSITION TO DEFENDANT’S MOTION TO EXTEND HIS SURRENDER DATE
        AND TO FILE REDACTED VERSION AS A PUBLIC DOCUMENT

       Pursuant to Rule 57 of the Local Rules of Criminal Procedure, the Government respectfully

submits this motion to (1) file under seal an unredacted version of its motion for leave to file a sur-

reply in opposition to the defendant’s motion to extend the surrender date, along with a proposed

sur-reply memorandum, and (2) file a redacted version of the motion and proposed memorandum

as a public document.

       The Government submits that sealing these documents is necessary to prevent public

disclosure of the personal medical information of Mr. Carpenter’s wife. Specifically, the

documents discuss details about her recovery from a medical procedure. The Government submits

that this sealing request is supported by the clear and compelling reasons of ensuring the privacy

of her personal medical information. See, e.g., United States v. Amodeo, 71 F.3d 1044, 1050 (2d

Cir. 1995) (stating that the “privacy interests of innocent third parties ... should weigh heavily in a

court’s balancing equation” between the presumption of access and a request to seal). The

Government further submits that its sealing request is narrowly tailored to serve those reasons as

the Government is not seeking to restrict all access to the documents. Rather, the Government is

requesting that a redacted version of the documents be made publicly available with redactions for

a limited set of information concerning the medical information of Mr. Carpenter’s wife.
                                        CONCLUSION

       For the foregoing reasons, the Government respectfully requests that the Court permit the

Government to (1) file under seal an unredacted version of its motion for leave to file a sur-reply

in opposition to the defendant’s motion to extend the surrender date, along with a proposed sur-

reply memorandum, and (2) file a redacted version of the motion and proposed memorandum as a

public document.


                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                             /s/ Neeraj N. Patel
                                             NEERAJ N. PATEL
                                             ASSISTANT U.S. ATTORNEY
                                             Federal Bar No. phv04499
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             Tel: 203-821-3700
                                             Email: Neeraj.Patel@usdoj.gov




                                                2
                                  CERTIFICATION OF SERVICE

        This is to certify that on February 20, 2019, a copy of the foregoing Government’s Motion
to Seal was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   3
